Foster, J.
Tbis is an indictment at common law for bribery, and comes before this court on demurrer.
There are five counts in tbe indictment, and in each tbe respondent is alleged to bave been a public officer of tbe city of Portland; and, under color of bis office, to bave unlawfully, unjustly and extorsively received bribes for neglecting and violating bis official duties.
Tbe demurrer being general and aimed at tbe indictment as a whole, if any one of tbe five counts is sufficient in law tbe demurrer cannot be sustained. Any one of tbe counts, if good, would be sufficient upon which to found a verdict, even though there may bave been other counts in tbe same indictment that were defective. State v. Burke, 38 Maine, 574; State v. Mayberry, 48 Maine, 218; Dexter Savings Bank v. Copeland, 72 Maine, 220; Commonwealth v. Hawkins, 3 Gray, 463.
Bribery at common law is tbe crime of offering any undue reward or remuneration to any public officer, or other person intrusted with a public duty, with a view to influence bis behavior in tbe discharge of bis duty.
Tbe talcing as well as tbe offering or receiving of such reward constitutes tbe crime, when done with a corrupt intent. State v. Ellis, 33 N. J. L. 102 (97 Am. Dec. 707, and note).
In tbe case at bar tbe corrupt acceptance of tbe bribe is tbe gist of tbe offense. And tbis is sufficiently alleged. It matters not whether be actually carries out tbe corrupt agreement.
Thus, in the case of People v. Markham, 64 Cal. 157, (49 Am. Rep. 700) it was held that a police officer who received money in consideration of his promise not to arrest certain offenders was guilty of bribery; and it was not necessary to allege or prove that tbe crime was subsequently committed, and that tbe officer failed to make the arrest.
It is claimed that tbis indictment does not set out tbe corrupt action of tbe respondent, for which tbe bribe constituted tbe *150inducement, by certain and definite allegations; and that tbe words “for not arresting,” and kindred expressions in the several counts, do not amount to allegation, but leave tbe corrupt motive of tbe respondent to inference rather than averment. It is true, that in indictments tbe want of a direct and positive allegation, in tbe description of tbe substance, nature, or manner of tbe offense, cannot be supplied by any intendment, argument or implication, and that tbe charge must be laid positively and not by way of recital merely, (State v. Paul, 69 Maine, 215,) but in this case we think tbe indictment is not defective in tbe respect claimed. It is distinctly and affirmatively alleged that tbe bribes were received, and the alleged inducement or purpose for which these bribes were received is stated in tbe preposition clauses commencing with tbe words “for not arresting”, etc. We think this is sufficient. Tbe meaning is clear. Tbe substantive part of tbe offense, accepting tbe bribes, is affirmatively alleged, and tbe purpose, object, or inducement is sufficiently set forth to meet tbe requirements of criminal pleading. It is as strongly asserted as it would be bad tbe indictment stated that tbe money was accepted as a bribe to induce tbe respondent to refrain from doing an act which it was bis official duty to perform.
It cannot be said that tbe allegations, as contained in tbe indictment, may all be true and yet no offense committed, as in State v. Godfrey, 24 Maine, 232.
Tbe allegation in reference to tbe lottery, scheme or device of chance mentioned in tbe first and second counts in which tbe party to be arrested was concerned, is sufficient. Tbe corrupt acceptance of a bribe by tbe respondent is tbe gist of this prosecution, rather than tbe facts necessary to be alleged for being unlawfully concerned in a lottery. State v. Lang, 63 Maine, 215, 219, 220.
Tbe same reasoning applies to tbe remaining counts, and tbe demurrer was properly overruled.

Exceptions overruled.